Citation Nr: 1511177	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-00 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder, including as secondary to the left knee disorder.

5.  Entitlement to service connection for residuals of dental trauma.

6. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), panic disorder and adjustment disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from February to July 2002 and from September 2004 to September 2005.  He had additional service in the Army Reserves on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from October 2005 to April 2010. 

The Veteran appealed to the Board of Veterans' Appeals (Board/BVA) from October 2010, July 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

That September 2013 rating decision denied the Veteran's claim of entitlement to service connection for PTSD and panic disorder (claimed as anxiety attacks).  But there is indication he also has received a diagnosis of adjustment disorder.  The Board resultantly has expanded his claim for an acquired psychiatric disorder to encompass all of these diagnoses because the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the Court explained that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim."  In both Brokowski and Clemons, the Court recognized the need to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses or how a condition is labeled.  See, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

The claim for service connection for residuals of dental trauma has been developed and adjudicated as a claim for service connection for a dental disorder for compensation purposes.  But the Court has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  See 77 Fed. Reg. 4470 (Jan. 30, 2012) (codified at 38 C.F.R. § 3.381(a) (2014)).  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation nevertheless may be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712  and 38 C.F.R. § 17.161.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations concerning eligibility for dental treatment.

The revised version of 38 C.F.R. § 3.381 provides that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination as to certain questions, including, but not limited to:  (1) former prisoner of war status; (2) whether the Veteran has a compensable or noncompensable service-connected dental condition or disability; (3) whether the dental condition or disability is a result of combat wounds; (4) whether the dental condition or disability is a result of service trauma; or (5) whether the Veteran is totally disabled due to a service-connected disability.  38 C.F.R. § 3.381.

The record on appeal does not indicate that a determination has been made by the VAMC (VHA) regarding whether this claimant is eligible for VA outpatient dental treatment and other services.  Thus, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, so is referring it to the AOJ for appropriate action.

As for the claims that are presently before the Board, as support for them, in April 2014 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  A transcript of the proceeding is of record.

While the Board is going ahead and deciding the claims for service connection for tinnitus, residuals of dental trauma, and acquired psychiatric disorder, regretfully, the remaining claims for a compensable rating for the bilateral hearing loss and for service connection for left and right knee conditions must be remanded to the AOJ for further development.


FINDINGS OF FACT

1.  The evidence at the very least is in relative equipoise, meaning about evenly balanced for and against the claim, as to whether the Veteran's tinnitus (like his bilateral (left and right ear) hearing loss) is the result of repeated exposure to loud noise and consequent injury (acoustic trauma) during his military service.

2.  There is no suggestion he has a dental disorder, however, for which service-connected compensation is payable, including owing to dental trauma during his service.

3.  He has not received a diagnosis of PTSD, so he has not established he has this claimed condition, nor is there probative (meaning competent and credible) evidence indicating the psychiatric diagnoses he has received of adjustment disorder and panic disorder are because of anything that occurred during his service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, his tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  But it is not shown that his dental issues are the result of dental trauma during his service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2014).

3.  An acquired psychiatric disorder - including PTSD, panic disorder, and adjustment disorder - was not incurred in or aggravated by his service, and a psychosis may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, to this end, prior to initially adjudicating these claims, so in the preferred sequence, letters in May 2010, April 2011, and August 2013 were sent to the Veteran providing this required information.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate these claims, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He was also apprised of how VA determines a "downstream" disability rating and effective date in the eventuality service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He therefore has received all required notice concerning these claims.


The Board also finds that VA has made the required efforts to assist him in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A (West 2014).  To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  Additionally, he had VA compensation examinations concerning these claims.  The VA examinations are more than adequate as they were predicated on a review of the claims file, contain a description of the history of these disabilities, document and consider the relevant medical facts and principles, and provide opinions regarding whether he has these alleged disabilities and, if confirmed he does, whether they are related or attributable to his military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the April 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that a presiding VLJ of the Board or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the presiding VLJ - the undersigned - fully explained the issues on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.  


II.  General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

Active military, naval, or air service includes not only AD, but also any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from an injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6(a), (d).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316  , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp", which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

To the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not also disease, incurred or aggravated during his INACDUTRA.  Id.  

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for a chronic disease may be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disorder during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 C.F.R. § 3.307(d). 


Moreover, this one-year presumptive period, post service, only applies to the conditions specifically designated as "chronic" according to 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  This grace period also only applies to AD, not also ACDUTRA and INACDUTRA, and there equally are no presumptions of soundness and aggravation as concerning ACDUTRA and INACDUTRA service, only instead AD.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Consider also that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).


Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").  Only if evidence is both competent and credible does it ultimately have probative value.
In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Whether Service Connection is Warranted for Tinnitus

The Veteran claims that his tinnitus - like his bilateral hearing loss (already determined to be service connected) is a result of his military service.  Specifically, he claims that, during training, they used live grenades for simulation and that since then he has had ringing in both ears.  

In response to this claim of entitlement to service connection for tinnitus, he had a VA audiological evaluation in September 2010.  The examiner diagnosed mild-to-severe sensorineural hearing loss bilaterally (so left and right ear).  She also diagnosed recurrent/intermittent tinnitus.  She commented that the subjective factors were recurrent tinnitus that was bothersome to the claimant while the objective factors were bilateral hearing loss.  She opined that the etiology of the Veteran's tinnitus was at least as likely as not associated with hearing loss.

The Veteran had another audiological evaluation in October 2010.  The examiner noted the Veteran's reports of the onset of his bilateral hearing loss following a grenade explosion during a training exercise sometime during 2004, so during his service.  The Veteran indicated he had hearing loss bilaterally and tinnitus immediately following that incident.  But the examiner also observed the Veteran reported that his tinnitus had resolved and now only occurred following loud noise exposure.  So even though this examiner determined the Veteran's bilateral hearing loss was related to his service, this examiner conversely concluded that the Veteran's military service was not responsible for his tinnitus since he had reported resolution of it after the noise exposure in service and only having had it since after exposure to high-intensity noise (so presumably even outside the confines of his service).

Based on the results of that October 2010 VA examination and opinion, the Veteran was granted service connection for bilateral hearing loss but denied service connection for tinnitus in the October 2010 rating decision at issue.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  The Board, therefore, must determine whether his assertions regarding the incurrence of tinnitus in service are credible.  Indeed, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


Despite some seeming inconsistency in his written and oral testimony, the Board ultimately finds no reason to doubt the Veteran's credibility regarding the origins and time of onset and duration of his tinnitus.  His claims concerning this, at least for the most part, have been rather consistent since the filing of his claim for this disease, and any perceived inconsistencies apparently are attributable to his simple misunderstanding of the question actually being asked - including especially insofar as whether it initially resolved after first experiencing it during his service.  Therefore, since the September 2010 VA examiner explained that the Veteran's tinnitus was a result of his bilateral hearing loss (which, as mentioned, already has been conceded to be a service-connected disability), and the October 2010 VA examiner related the Veteran's bilateral hearing loss to his military service, although additionally finding that the tinnitus conversely was not related to or the result of the Veteran's, the evidence on the whole concerning this determinative issue of causation is in relative equipoise - meaning as supportive of this claim as against it.  And in this circumstance this reasonable doubt is resolved in the Veteran's favor and the claim granted rather than denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this particular instance it is for the reasons and bases discussed.

B. Whether Service Connection is Warranted for Residuals of Dental Trauma

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

As already indicated, the claim for service connection for a dental disorder, for the alternative or additional purpose of obtaining VA outpatient treatment, has been referred to the VAMC for appropriate action, including adjudication.  This decision, then, is limited to considering entitlement to service connection for a dental disorder for compensation purposes.

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a). 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  See id.  Therefore, in the absence of a claim for any of these disabilities, or evidence that the Veteran has such disabilities, service connection for compensation purposes for a dental disability or condition is not warranted.  See id.

During his April 2014 hearing, the Veteran testified that he broke his tooth in half during his service after he lost his balance while holding his weapon and it ended up hitting his tooth.  He added that a similar incident also had occurred at Fort Benning while "doing low crawling."  He said that it was in Kuwait that his tooth broke into two and he went to the dentist, who removed the tooth.

A review of the Veteran's STRs and dental records shows that, during his February 2002 enlistment examination, he had received prior treatment for teeth #2, #3, #4, and #19.  Also, in September 2004, the dental clinician indicated that tooth #19 had very deep caries (cavities) and, therefore, needed further treatment including Opti bond and possible referral to an endodontist.  In addition, the dental clinical observed that tooth #20 had a fracture and caries.  It was also sealed with Opti bond.   In June 2005, he received treatment for teeth #4, # 30 and #31.  At his periodic dental examination in June 2005, the clinician observed the Veteran had oral surgery to teeth #1, #16, #17, and #31 and periodontal treatment for teeth #1, #2, #3 and #4.  Also, in July 2005, he received fillings for teeth # 8 and #9 and additional treatment for teeth # 18 and #20.  

Private treatment records indicate that, in September 2007, tooth # 32 was repaired with veneers.  In December 2008 the Veteran had fillings for teeth #'s 23, 24, and #25.  Teeth # 8 and # 9 were repaired in January 2009 and again in March 2009.  It was noted that he needed endodontal work on tooth # 19.  

In response to this claim, the Veteran had a VA dental examination in May 2012.  He reported falling during basic training and injuring his lower jaw (so mandible), but he acknowledged not receiving any treatment for that fall.  He said he was later treated for dental problems in Kuwait for a fractured lower left back tooth.  He could not recall what specific care was provided, but he maintained that his teeth did not come together as before that treatment.

On examination, the examiner noted that there was no joint tenderness, no pop, click, or crepitation on opening or closing from right to left.  He observed that the Veteran's protrusive excursions were 100 percent normal.  The examiner, however, additionally observed that the Veteran had an anterior open bite more prominent on the right but extending from the right 1st molar to the left cuspid area.  He commented that this was likely due to tongue thrust.  The examiner observed that the Veteran had decaying teeth # 3 and # 19 along with excessive occlusal wear to posterior teeth.  He further indicated there was periapical radiolucency around the roots of teeth #19, but there were no signs of bone loss to the temporomandibular joints (TMJs) and the joint spaces were normal bilaterally.   The examiner further observed that the Veteran had an open bite extending from tooth #3 to tooth #6 and a chronic infection involving tooth #19.  He commented that there were no signs of the reported previous trauma to bones or teeth and opined that the open bite was likely developmental and due to the tongue thrust.  The examiner thus concluded that the Veteran's open bite was more likely than not a pre-existing deformity.  He did not indicate there was any aggravation of this pre-existing deformity owing to anything that had occurred during the course of the Veteran's service, including because of dental trauma.

Consequently, the Board concludes there is no basis for granting service-connected VA disability compensation for any current dental disorder, as there simply is not the required evidence indicating the Veteran has a dental disorder falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  In addition, he does not have tooth loss due to bone loss due to trauma or disease as described in 38 C.F.R. § 4.150 or any other dental disability for VA compensation purposes.  Accordingly, the Board finds that the preponderance of the evidence is against his claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a dental disability for compensation purposes must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C. Whether Service Connection is Warranted for an Acquired Psychiatric Disorder, Including PTSD, Adjustment Disorder with Mixed Anxiety and a Depressed Mood and Panic Disorder

The Veteran believes that he has PTSD and panic disorder as a result of his service.  Specifically, he claims that his PTSD and panic disorder stem from a skiing accident while training in Norway.  During his April 2014 hearing, he testified that he broke his leg and had frostbite during his service and that, ever since, he has had panic attacks.

To establish entitlement to service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (until recently the Fourth Edition (DSM-IV), but now the Fifth Edition (so DSM-V); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

According to VA regulation, psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2014).  But, as already alluded to, this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

A review of the Veteran's STRs indicates that in March 2003, while on INACDUTRA, he twisted his left knee during a biathlon in the Norwegian exchange.  His left knee was treated conservatively with Icy Hot and Motrin.  There is no indication he was diagnosed with or treated for frostbite at any time during his service, much less for that incident in particular.  His STRs also are unremarkable for treatment or diagnosis of any psychiatric disorder of any sort.

The Veteran's post-service VA medical treatment records show he received treatment for what was described as PTSD, including attending counseling sessions.  He resultantly had a VA psychiatric evaluation in September 2013 to determine whether he indeed had PTSD, panic disorder, or any other psychiatric disorder.  He recounted that, in February or March of 2003, he was training in Norway and fell while skiing.  He claimed that, as a result of that fall, he sustained a concussion and broke his leg.  The examiner observed the Veteran's STRs indicated he instead twisted his leg and went on to complete his biathlon in Norway before receiving treatment that included Icy Hot medication.  In addition, the examiner commented that there was no military documentation of an actual broken leg or concussion found in his review of the Veteran's STRs.

On mental status evaluation, the Veteran was groomed and casually dressed.  His manner was cooperative and eye contact appropriate.  His speech was unremarkable and thought processes logical and goal-directed.  The examiner observed that there was no evidence of hallucinations or delusions during the interview; the Veteran's mood was dysphoric, and affect was mood congruent and tearful at times.  He was correctly oriented to person, place, time, and situation, so in all spheres.  With regards to concentration, the examiner pointed out the Veteran accurately completed the serial 7's task and was able to spell a 5-letter word both forwards and backwards.  The examiner concluded the Veteran did not meet the diagnostic criteria for PTSD because his claimed stressor, the skiing accident, did not meet Criterion A to support this diagnosis.  Instead, he diagnosed the Veteran with adjustment disorder with mixed anxiety and a depressed mood and a panic disorder. 

Concerning the Veteran's adjustment disorder with mixed anxiety and depressed mood, the examiner opined that they were less likely than not caused by the Veteran's active military service.  In discussion of the underlying rationale for this unfavorable opinion, this examiner commented that the Veteran's symptoms reportedly had begun in 2009 after he began experiencing difficulties with employment and were related to his current life circumstances - including financial difficulties, homelessness, and difficulties in career advancement.  Similarly, the examiner also determined the Veteran's panic disorder was less likely than not caused by his active military service.  He observed that the Veteran's STRs show no history of anxiety or other mental health symptom reports.  The examiner acknowledged the Veteran's report that his panic disorder symptoms had increased in intensity in 2009 and 2010, but only when he experienced his first period of homelessness.  This examiner therefore surmised that that these symptoms were also triggered by work, career, financial, and other current-life stressors, rather than anything that had occurred during or owing to the Veteran's military service.


From this collective body of evidence, although there is no disputing the Veteran has received diagnoses of adjustment disorder with mixed anxiety and a depressed mood and a panic disorder, though not also confirmation of PTSD, there is not also the required competent and credible attribution of these diagnoses to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran believes, and has testified, that his VA medical treatment records showing a diagnosis of PTSD confirm he indeed has this required diagnosis, contrary to the September 2013 VA compensation examiner's finding.  These records, however, include no specific mention or discussion of how or why PTSD was diagnosed (i.e., did not specifically address the DSM criteria when listing this diagnosis).  In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held that a PTSD diagnosis presumably is in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of the stressor claimed.  But since there equally is suggestion the Veteran does not have PTSD, the Board has to weigh the probative value of the opinions both for and against the claim as concerning whether this diagnosis is warranted.

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, though the latter, alone, is not determinative or dispositive of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant, and indeed what is most significant, is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  So as the Court made clear in 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Contrary to the VA medical treatment records merely listing a diagnosis of PTSD, the September 2013 VA compensation examiner supported his conclusions with explanatory rationale, both as concerning why the Veteran does not satisfy the diagnostic criteria of the DSM for this diagnosis and insofar as why his acquired psychiatric disorder, even when consider his diagnoses other than PTSD, is due instead to his ongoing financial difficulties, consequent homelessness, and difficulties in career advancement.  Perhaps most importantly, this examiner discussed specific requirements for diagnosing PTSD, that is, addressed specific criteria of the DSM, whereas the VA outpatient medical treatment records do not provide this necessary level of information, thus are less persuasive.

Further, although the Veteran no doubt sincerely believes that his current mental illness is the result of the things mentioned that occurred during his service, as a layman, with no demonstrated expertise concerning the diagnosis and etiology of a psychiatric disorder, his allegations are incompetent to establish the required PTSD diagnosis (versus or even in addition to the other diagnoses made) and the required attribution of this present-day mental illness, irrespective of particular diagnosis, to events occurring during the course of his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, overall, the evidence of record does not show his psychiatric disability is related to or the result of his AD service or any period of ACDUTRA or INACUDTRA.  Accordingly, his claim for service connection for an acquired psychiatric disorder (inclusive of PTSD, panic disorder and adjustment disorder) must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Since, for the reasons and bases discussed, the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for tinnitus is granted.

However, the claim of entitlement to service connection for residuals of dental trauma is denied.

The claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, panic disorder, and adjustment disorder, also is denied.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the remaining claims, this further development of these other claims is essential to their fair disposition.

The Veteran last underwent a VA compensation examination concerning his service-connected bilateral hearing loss disability in October 2010, so now some 4 1/2 years ago.  In his November 2010 Notice of Disagreement (NOD) and during his April 2014 hearing before the Board, he indicated this disability had worsened considerably, including since that examination.  So to afford proper consideration of this claim, and given the amount of time since that examination and suggestion of his worsening condition, reexamination is needed reassessing the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Concerning his left and right knee disorders also being claimed, in his statements and April 2014 hearing testimony the Veteran alleged these disorders are a result of his active military service, so deserving on service connection.  Specifically, he testified that he broke his leg in the skiing accident already mentioned in relation to his claim for PTSD or other mental illnesss while training in Norway.  He also alleges that, ever since, he has had persistent pain in his left knee and believes the pain he additionally has developed in his right knee is from overcompensating for the impairment in his left knee because of the injury in service.

As already discussed when deciding the claim for PTSD or other mental illness, his STRs indicate that in March 2003 he "twisted" his left knee.  This knee was treated conservatively with Icy Hot, ice, and Motrin.

The Veteran had a VA compensation examination in May 2012 regarding these claims for left and right knee disorders purportedly owing to that injury in service.  The examiner diagnosed a normal left knee, however, albeit a right knee sprain.  In a June 2012 VA addendum opinion, the examiner indicated the right knee sprain was less likely than not caused by or associated with the documented left knee injury in service.  She observed that the current right knee condition seemed stable and there was no evidence of a chronic knee condition as per review of the Veteran's medical records.  She additionally observed that there was no complaint of a knee problem in the reports of his medical visits and that the X-rays of his knees showed no chronic radiological findings.

That VA compensation examiner therefore concluded the Veteran did not have a then current left knee disorder (since there was no diagnosis referable to this knee), and that, even though he had a diagnosis of a right knee sprain, it was not attributable to his service - so including the injury in service cited as the source or cause of his present-day disability.

But more recent VA medical treatment records indicate the Veteran was seen and treated for left knee pain in 2013.  Specifically, a February 2013 MRI revealed focal fold thickness fissuring within the trochlear groove of his left knee.  A June 2013 VA medical treatment record noted normal X-rays of his left knee, but also that the February 2013 MRI had shown focal fold thickness fissuring within the trochlear groove of this knee.  Moreover, left knee arthralgia was diagnosed and he received physical therapy for it.  See VA physical therapy consult note dated in August 2013.  Consequently, since he has now shown that he has a current left knee disorder (as affirmed by this more recent diagnosis of arthralgia) and continued to allege that it is the result of his skiing injury in service, still additional medical comment is needed to assist in determining whether there is in fact this correlation between his current disability and that trauma in service.  Further medical comment consequently also is needed concerning whether his right knee sprain is a result of his service, including secondary to the left knee diagnosis of arthralgia that has been made since his prior VA compensation examination concerning these claims.


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA audiological evaluation to reassess the severity of the Veteran's bilateral hearing loss disability.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the history of this disability and its effect on his daily activity and occupational functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

All necessary diagnostic testing and evaluation should be performed, including the required audiogram and Maryland CNC speech recognition test.

2.  As well, arrange for the Veteran to undergo an additional examination with an appropriate clinician for additional medical comment concerning the likelihood (very likely, as likely as not, or unlikely) that his left knee condition (arthralgia) and right knee condition (sprain) are related or attributable to his skiing accident during his service in March 2003, or are otherwise related or attributable to any other periods of active service from February to July 2002 and from September 2004 to September 2005.  

If it is determined the left knee condition (arthralgia) being claimed has some association with the Veteran's service, including the skiing trauma mentioned, then the examiner is additionally asked to comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's right knee condition (sprain) is secondary to his left knee condition (arthralgia), meaning either caused OR aggravated by his left knee condition (arthralgia).

All diagnostic testing and evaluation needed to make these important determinations must be performed.  The examiner's report must indicate a review of the physical and virtual claims file for the pertinent history of these claimed disorders.

It is essential the examiner provide explanatory rationale for all opinions expressed, including preferably citing to accepted medical authority or specific evidence in the file supporting conclusions.

3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


